Citation Nr: 1610961	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a broken right ankle (right ankle disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Veteran testified in support of this claim before a local Decision Review Officer (DRO) and, in April 2013, testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of both proceedings are of record.

The Board remanded this claim in August 2014 and July 2015 for additional development.  And for reasons and bases that will be discussed, the Board finds there was compliance with the mandates of the remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  So the Board is adjudicating the claim.


FINDING OF FACT

The Veteran's right ankle disability did not develop during his active service or for many years thereafter; additionally, the most competent and credible evidence, therefore most probative, weighs against finding that the currently-diagnosed disability is otherwise attributable to his service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a right ankle disability.  38 U.S.C.A. §§ 1101, 1103(a), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has met all statutory and regulatory notice-and-duty-to-assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, to this end, the Veteran was provided this required notice and information in an November 2009 letter, prior to the initial adjudication of his claim in the April 2010 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with his claims file for consideration, including the records requested in the Board's July 2015 remand.


The Veteran also was provided a VA compensation examination, the report of which contains a description of the history of the disability at issue, considers the relevant medical facts and principles, and as importantly provides an opinion regarding the etiology of his right ankle disability - including especially in terms of its posited relationship with his military service.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The August 2015 VA examination addressing the Veteran's claimed right ankle disability was completed, as requested, in compliance with the Board's prior remand order.  There was compliance, certainly substantial compliance, with the Board's remand directives, in turn allowing the Board to proceed with adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Standard of Review

In deciding this claim, the Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  

The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, so both the lay and medical evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the appellant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Legal Criteria

Establishing entitlement to service connection generally requires having probative (competent and credible) evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation, i.e., nexus between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination of whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its competency and credibility to, in turn, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain conditions will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within the year following service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection alternatively may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a "chronic", i.e., permanent disease in service and (ii) present manifestations of the same chronic disease or evidence of continuity of symptomatology since service.  This alternative entitlement, however, is only permitted for the conditions specifically designated as "chronic" by 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

IV.  Analysis

The Veteran asserts that he has a right ankle disability because of an injury during his service.  But for the following reasons and bases, the Board finds that service connection is not warranted.

The August 2015 VA examination report shows the Veteran has degenerative arthritis of his right ankle.  But although this report confirms he has a right ankle disability, satisfying the first element of a service-connection claim, there is not also the additionally-required attribution of this disability to his military service, including to his alleged trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran has stated that he injured his right ankle in service.  A June 1969 
pre-induction report of medical history indicates his lower extremities were normal.  No ankle problems were noted.  His STRs indicate he was treated for an ankle sprain in service.  The ankle treated was not specified.  An August 1971 STR notes that he received a walking cast.  A September 1971 STR indicates he was doing well.  He was instructed to return in 6 days for cast removal.  An August 1971 
X-ray report for his left ankle indicates there was no fracture.

In a November 1971 report of medical history, the Veteran initialed a box indicating he had not had broken bones.  A November 1971 separation examination report indicates his lower extremities and feet were normal.  No ankle problems were noted, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  In a November 1971 statement, he confirmed there had been no change in his medical condition since his separation examination.  His military service ended in December 1971.

In a document received in December 2010, a Health Record-Abstract of Service, there is indication the Veteran broke right ankle first, and broken left ankle, second time.  It is unclear when the handwritten notes about his ankles were written.

During the years since his service, the Veteran has made statements about his right ankle injury in service.  These statements indicate he initially reported sustaining a right ankle sprain in service, then later breaking his right ankle also while still in service.  In an April 2008 statement, he said he had ankle pain due to being kicked in the ankle by a lieutenant when he was in the service.

A July 2010 VA treatment record shows the Veteran presented for evaluation of chronic right ankle pain and swelling due to old military injury.  He indicated that he had never seen a podiatrist for ankle pain.  The assessment was ankle arthralgia.  A July 2010 VCA X-ray impression indicated the Veteran had degenerative disease involving the right ankle joint.

An August 2010 VA treatment record notes the Veteran stating that, in the 1970s, on his first day of service, he stepped into a hole and sprained his ankle.  The record says "[p]atient relates that he walked on the injured foot for 21 days before he got a cast on it and then a sergeant hit his foot again because he did not salute him properly."  

An August 2012 VA mental health record notes the Veteran stating that he broke his ankle at the reception station and spent 21 days in a cast alone in the barracks.  He also reported failing to salute a lieutenant and consequently being kicked by that lieutenant in the ankle just after the cast was removed.

An August 2013 VA podiatry record indicates the Veteran stated that his ankles were painful.  He told the evaluating physician that the right ankle was broken during basic training.

The Veteran's right ankle was evaluated during a VA examination in October 2014.  During that examination, the Veteran reported breaking his ankle while playing recreational volleyball after enlisting in the U.S. Army.  He said he was treated with a cast for 21 days.  He also said that, at the end of the 21 days, the right ankle cast was removed followed by successful completion of boot camp followed by successful completion of Advanced Individual Training (AIT) at Fort Sill, Oklahoma, then deployment to Vietnam.  He said he had worked as a roofer after discharge from service, and was partially retired, but still working.  The examiner confirmed the Veteran had degenerative arthritis of the right ankle.  But as noted in the Board's preceding August 2014 remand, this VA examiner then opined that the Veteran's right ankle disability was less likely than not related to his service.  The Board, however, found the rationale inadequate and, therefore, the opinion not probative.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that most of the probative value of an opinion comes from its underlying reasoning).

The Board consequently again remanded the claim in July 2015.  An October 2015 VA examiner that since also has commented on the etiology of the Veteran's right ankle disability concluded that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In explanation, this additional VA examiner observed the Veteran did not seek medical treatment for 40 plus years for this condition and X-rays showed mild degenerative changes of both ankles, albeit slightly more pronounced on the right.  This examiner surmised that, if the Veteran had had significant ankle problems since 1971, one would expect moderate-to-severe arthritis.  This examiner also pointed out that the Veteran was a roofer in the years since service and it did not appear that his ankles had interfered with that occupation as a civilian.  This VA examiner conceded that she believed the Veteran had injured his ankles in the military, but also explained that the injury appeared to have resolved prior to his discharge from service.

As this additional VA examiner provided the required explanatory rationale for the opinion, and considered the Veteran's right ankle injury in service (indeed, readily acknowledged it), the Board finds this opinion highly probative.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

In a December 2010 statement, C.L. indicated she had known the Veteran since around 1968 and, at that time, there was no evidence of any kind of injury or problem with either of his hands or feet.  In a January 2011 statement, the Veteran's wife attested that, before he was in the Army, his feet were normal.  But according to her, after returning from service, his feet were "messed up" and had gotten worse.  She said his feet swell and hurt all the time.  There is no indication however that C.L. or the Veteran's wife has a medical science background or any training.  

They are competent to report symptoms capable of lay observation, such as the Veteran experiencing chronic or persistent pain in his right ankle.  But as lay witnesses, they are not also competent to state that he has had a right ankle disability since his service, particularly to proclaim that it was arthritis or that the symptoms they have observed him experiencing necessarily are owing to this disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, as their statements discuss his feet, they are not directly relevant to his claim for a right ankle disability specifically.

The Veteran has asserted that his right ankle disability is related to his injury in service.  But as he, too, has not been shown to have a medical science background, he similarly is considered a layman in the field of medicine and, thus, the Board finds the VA examiner's conclusion to carry more probative weight than the lay arguments made in support of this claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden, 125 F.3d at 1481.  Whether the degenerative arthritis now affecting the Veteran's right ankle is related to his right ankle injury in service is too complex an issue to be determined merely based on lay observation alone.  Thus, his statements concerning this lack probative value.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 


Arthritis is defined as a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, the Board has considered whether the Veteran has had chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) since his service.  See 38 U.S.C.A. § 1101 (West 2014); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).  However, the Board finds that his assertion that he has had right ankle symptoms since service is contradicted by the evidence of record.

The first thing worth pointing out in this regard is that arthritis must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  And as already alluded to, the Veteran's November 1971 separation examination report indicates his lower extremities and feet were normal.  No ankle problems were noted or otherwise observed.  Moreover, in the contemporaneous November 1971 report of medical history, he initialed a box indicating he had not had broken bones.  Additionally, he has given conflicting accounts as to the extent of his right ankle injury in service, sometimes describing it as a sprain, other times as a fracture, and still other times as both.  In the August 2010 VA treatment record, he said he had sprained his right ankle in service.  In August 2012 and August 2013 VA treatment records he stated instead that he had broken his right ankle.  These contradictions tend to undermine his credibility, including insofar as his assertion of having experienced consequent right ankle symptoms (pain, etc.) since service.  "If a witness has testified falsely as to any material fact, the entire testimony of that witness may be disregarded upon the principle that one who testifies falsely about one material fact is likely to testify falsely about everything.  However, such a witness need not be found totally unworthy of belief.  A fact finder may accept so much of the such testimony as believed to be true, and disregard what is believed to be false."  U.S. v. Gilkeson, 431 F.Supp.2d 270, 277 (N.D.N.Y. 2006).  The trier of fact must consider whether, as in United States v. Connolly, 504 F.3d 206, 215-16 (1st Cir.2007), particular falsehoods in a witness's testimony so undermine his credibility as to warrant disbelieving the rest of his testimony.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).


Here, there additionally is no evidence suggesting, much less indicating, the Veteran received any medical treatment for his right ankle in the years immediately following conclusion of his service or, for that matter, for many ensuing years.  That notwithstanding, "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  But the July 2010 VA treatment record points out the Veteran had never seen a podiatrist for ankle pain.  In the appropriate circumstance, such as here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  The mere lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, supra.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Here, based on consideration of all of the evidence of record, including the absence of any chronic right ankle problems noted at the time of discharge from service, the Board finds the evidence does not show continuity of symptoms of a right ankle disability since service.

As a chronic disease, the Veteran's right ankle arthritis is eligible for presumptive service connection under 38 U.S.C.A. § 3.307(a) (2015).  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014).  However, the evidence does not show that he had right ankle arthritis within one year of his discharge from service.  His discharge examination report did not note any ankle problems and there is no medical evidence of complaints or treatment for a right ankle disability, including during the one-year presumptive period following conclusion of his service.


There equally is no other evidence suggesting the Veteran's present-day right ankle disability incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service.  The Board finds the October 2015 VA opinion, concluding the Veteran's right ankle disability was less likely than not incurred in or caused by an in-service injury, to be highly probative evidence against his claim.  Accordingly, the Board finds that the preponderance of the evidence is against his claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right ankle disability must be denied.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for residuals of a broken right ankle (right ankle disability) is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


